Exhibit 10.4
Motorola Long Range Incentive Plan (LRIP) of 2009

                      2009-2011 LRIP Performance Cycle
 
                Performance Period   Three years from January 1,
2009-December 31, 2011
 
                Performance Measure   Relative Total Shareholder Return (TSR)
 
                    TSR Defined as:                 Ending stock price    
                Daily average during the final three months of the Performance
Cycle                  + Value of reinvested dividends                  = Total
ending value                — Beginning stock price                     Daily
average during the three months preceding the Performance Cycle                 
= Total value created                  ÷ Beginning share price    
                Daily average during the three months preceding the Performance
Cycle     = Total shareholder return                              
 
               
Peer Group
  Alcatel-Lucent (ALU)
  LM Ericsson Telephone Co. (ERIC)

 
  Apple Inc. (AAPL)
  Microsoft Corporation (MSFT)

 
  Cisco Systems, Inc. (CSCO)
  Nokia Corp. (NOK)

 
  Dell Inc. (DELL)
  Nortel Networks Corp. (NRTLQ.PK)

 
  EMC Corporation (EMC)
  Oracle Corp. (ORCL)

 
  Hewlett-Packard Company (HPQ)
  QUALCOMM Inc. (QCOM)

 
  Intel Corporation (INTC)
  Sun Microsystems Inc. (JAVA)

 
  International Business Machines Corp. (IBM)
  Texas Instruments Inc. (TXN)


                  Payout Scale   TSR Rank   Payout Factor
 
    1       200 %
 
    2       200 %
 
    3       190 %
 
    4       170 %
 
    5       150 %
 
    6       140 %
 
    7       125 %
 
    8       110 %
 
    9       100 %
 
    10       75 %
 
    11       50 %
 
    12       25 %
 
    13       0 %
 
    14       0 %
 
    15       0 %
 
    16       0 %
 
    17       0 %

